--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1



 
FIFTH FORBEARANCE AND AMENDMENT AGREEMENT
 
 
This Fifth Forbearance and Amendment Agreement (this “Agreement”) is made and
entered into October 29, 2010 by and between JPMorgan Chase Bank, N.A. (
“Lender”), United Western Bancorp, Inc. (“Borrower”), and Equi-Mor Holdings,
Inc. ( “Pledgor”).
 
RECITALS
 
A. Borrower is a Colorado corporation whose address is 700 17th Street, Suite
2100, Denver, Colorado 80202. Pledgor is a Nevada corporation whose address is
700 17th Street, Suite 2100, Denver, Colorado 80202.
 
B. As of June 29, 2007, Borrower entered into that certain Credit Agreement (as
amended and/or modified, the “Credit Agreement”) with Lender pursuant to which
the credit facilities provided for therein were made available to Borrower by
Lender. The Credit Agreement was subsequently amended pursuant to the: (i)
Amendment To Credit Agreement, dated as of June 30, 2008 (the “First Credit
Agreement Amendment”); (ii) Amendment To Credit Agreement, dated as of June 29,
2009 (the “Second Credit Agreement Amendment”); (iii) Amendment To Credit
Agreement, dated as of September 30, 2009 (the “Third Credit Agreement
Amendment”); (iv) Amendment And Forbearance Agreement, dated as of December 14,
2009 (the “First Forbearance & Fourth Credit Agreement Amendment”); (v)
Amendment To Credit Agreement, Note Modification And Forbearance Agreement,
dated as of January 15, 2010 (the “Second Forbearance, Note Modification & Fifth
Credit Agreement Amendment”; (vi) Forbearance Agreement, dated April 21, 2010
(the “Third Forbearance Agreement”); (vii)  Fourth Forbearance and Amendment
Agreement, dated as of July 9, 2010 (the “Fourth Forbearance and Sixth
Amendment”); and (viii) Waiver and Amendment to Fourth Forbearance and Amendment
Agreement, dated as of September 28, 2010 (the “First Amendment to Fourth
Forbearance and Seventh Amendment,” and together with the First Credit Agreement
Amendment, Second Credit Agreement Amendment, Third Credit Agreement Amendment,
First Forbearance & Fourth Credit Agreement Amendment, the Second Forbearance,
Note Modification and Fifth Credit Agreement Amendment, the Third Forbearance
Agreement, and the Fourth Forbearance and Sixth Amendment, collectively, the
“Amendment/Forbearance Agreements”).
 
C. Borrower executed that certain Line Of Credit Note ($25,000,000.00), dated
September 30, 2009, in favor of Lender in connection with Facility B (Line Of
Credit Facility) under the Credit Agreement in the original principal amount of
$25,000,000.00 (as modified and/or amended, the “LOC Note”), which LOC Note was
given in replacement, renewal, decrease and/or extension of, but not in
extinguishment of, the indebtedness evidenced by that certain Line Of Credit
Note, dated June 29, 2009, executed by Borrower in favor of Lender in the
original principal amount of $30,000,000.00 (together with any predecessor notes
pertaining to such indebtedness, collectively, the “Prior Notes”). The LOC Note
was subsequently amended under the terms of the Second Forbearance, Note
Modification & Fifth Credit Agreement Amendment. As of October 22, 2010, the
principal and interest amounts outstanding under the LOC Note were as follows:
 
Principal                                                                
  $ 16,250,000.00  
Interest                                                                
  $ 72,760.83  

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
TOTAL                                                                
  $ 16,322,760.83  


 
D. Borrower’s Liabilities under the Credit Agreement and LOC Note are secured,
without limitation, pursuant to that certain: (i) Continuing Pledge Agreement,
dated as of June 29, 2007, executed by Borrower in favor of Lender, by the
Collateral as defined therein, including, without limitation, all shares of
United Western Bank stock (the “UWB Stock Pledge Agreement”); (ii) Continuing
Pledge Agreement, dated as of January 15, 2010, executed by Borrower in favor of
Lender, by the Collateral as defined therein, including, without limitation,
Account No. 80492211 held at First Southwest Company (as amended the “Borrower
Securities Account Pledge Agreement”); and (iii) Continuing Pledge Agreement,
dated as of January 15, 2010, executed by Equi-Mor Holdings, Inc. in favor of
Lender, by the Collateral as defined therein, including, without limitation,
Account No. 29718794 held at First Southwest Company (as amended the “Equi-Mor
Securities Account Pledge Agreement”).
 
E. First Southwest Company, Lender, and Borrower or Pledgor (as applicable)
entered into that certain: (i) Control Agreement, dated January 15, 2010, with
respect to Account No. 80492211 held at First Southwest Company (as amended the
“Borrower Securities Control Agreement”); and (ii) Control Agreement, dated
January 15, 2010, with respect to Account No. 29718794 held at First Southwest
Company (as amended the “Equi-Mor Securities Control Agreement”).
 
F. The Credit Agreement, Amendment/Forbearance Agreements, LOC Note, Prior
Notes, UWB Stock Pledge Agreement, Borrower Securities Account Pledge Agreement,
Equi-Mor Securities Account Pledge Agreement, Borrower Securities Control
Agreement, and Equi-Mor Securities Control Agreement, and all other instruments,
agreements and documents referenced in or executed and delivered in connection
with any of the foregoing, including all amendments and renewals thereof, are
collectively hereinafter referred to as the “Loan Documents.”
 
G. Borrower previously defaulted under the terms of the Credit Agreement as a
result of entry into Memorandums Of Understanding with the Office of Thrift
Supervision (the “OTS”) by Borrower and one of its subsidiaries, United Western
Bank (the “MOU Defaults”). Borrower and Lender entered into the First
Forbearance & Fourth Credit Agreement Amendment pursuant to which Borrower and
Lender made certain agreements, acknowledgements and Loan Document amendments,
including, without limitation, Lender’s agreement to forbear from exercising
remedies on account of the MOU Defaults until the earlier of maturity date of
the LOC Note, which was December 31, 2009, or the occurrence of any additional
default thereunder or under any of the other Loan Documents.
 
H. The forbearance period under First Forbearance & Fourth Credit Agreement
Amendment Agreement expired. Subsequently, Borrower and Lender entered into the
Second Forbearance, Note Modification & Fifth Credit Agreement Amendment
pursuant to which Borrower and Lender made certain agreements, acknowledgements
and Loan Document amendments, including, without limitation, Lender’s agreement
to: (i) modify the LOC Note by extending the maturity date of the LOC Note to
June 30, 2010; (ii) forbear from exercising remedies on account of the defaults
set forth therein until the earlier of June 30, 2010, or the occurrence of any
additional default thereunder or under any of the other Loan Documents; and
(iii) modify the Credit Agreement by amending the Non-Performing Assets Plus
OREO Ratio under the Credit Agreement, and Borrower’s agreement to: (a) make a
$2,500,000.00 immediate principal payment
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
to Lender against the outstanding Liabilities under the LOC Note and Credit
Agreement; (b) make an additional $1,250,000.00 principal payment to Lender
against the outstanding Liabilities under the LOC Note and Credit Agreement on
March 31, 2010; (c) grant Lender a security interest in the Collateral set forth
in the Borrower Securities Account Pledge Agreement and Equi-Mor Securities
Account Pledge Agreement and execute control agreements relating to such
interests; and (d) the Lender having no further obligation to make any Advances
under the LOC Note.
 
I. The forbearance period under the Second Forbearance, Note Modification &
Fifth Credit Agreement Amendment terminated as a result of, inter alia,
Borrower’s failure to make the $1,250,000.00 principal payment to Lender on
March 31, 2010 (Borrower subsequently made such principal payment on June 3,
2010). Subsequently, Borrower, Pledgor and Lender entered into the Third
Forbearance Agreement, pursuant to which Borrower, Pledgor and Lender made
certain agreements and acknowledgements, including, without limitation, Lender’s
agreement to forbear from exercising remedies on account of the defaults set
forth therein until the earlier of May 15, 2010, or the occurrence of any
additional default thereunder or under any of the other Loan Documents.
 
J. The forbearance period under the Third Forbearance Agreement expired as of
the end of business on May 15, 2010.  On July 9, 2010, Borrower, Pledgor, and
Lender entered into the Fourth Forbearance and Sixth Amendment, pursuant to
which Lender agreed, on the terms and conditions set forth therein, to forbear
until no later than September 30, 2010 from exercising its rights and remedies
under the Loan Documents arising as a result of the Disclosed Defaults (as
defined in the Fourth Forbearance and Sixth Amendment).
 
K. On August 25, 2010, the OTS informed Borrower that it would not approve of
Borrower making the Forbearance Principal Payments and Forbearance Interest
Payments pursuant to and as defined in the Fourth Forbearance and Sixth
Amendment. Borrower was in default of its obligations under the Fourth
Forbearance and Sixth Amendment to: (i) make the July, August, and September 15,
2010 Forbearance Principal Payments to Lender pursuant to Section 5(A)(i) of the
Fourth Forbearance and Sixth Amendment as a result of the failure of the OTS to
provide its non-objection with respect to such payments; (ii) make the July and
August, 2010 Forbearance Interest Payments to Lender pursuant to Section
5(A)(ii) of the Fourth Forbearance and Sixth Amendment as a result of the
failure of the OTS to provide its non-objection with respect to such payments;
and (iii) provide Lender with written status reports with respect to Borrower’s
Stated Capital Raise/Strategic Plan no later than the last day of July and
August, 2010 pursuant to Section 5(G)(ii) of the Fourth Forbearance and Sixth
Amendment (although Lender acknowledges that oral updates were provided for such
periods) (collectively, the “Fourth Forbearance Defaults”).
 
L. On September 28, 2010, Borrower requested that Lender waive the Fourth
Forbearance Defaults and amend the Fourth Forbearance and Sixth Amendment so as
to continue to forbear from exercising its rights and remedies under the Loan
Documents on account of the Disclosed Defaults through October 31, 2010
(provided no further default occurred) and Borrower, Pledgor and Lender entered
into the First Amendment to Fourth Forbearance and Seventh Amendment pursuant to
which to the Lender agreed to such requests but only on the terms and conditions
expressly set forth therein.
 
M. It is anticipated that the following defaults will occur after the Effective
Date (as defined below) hereof but prior to January 14, 2011, under the Loan
Documents (the “Fifth
 
 
 
3

--------------------------------------------------------------------------------

 
 
Forbearance Additional Anticipated Defaults”): (i) under Section 4.11 of the
Credit Agreement, regarding Borrower’s obligation to cause United Western Bank
(the “Bank”) at all times after December 31, 2009 to maintain a Non-Performing
Assets Plus OREO Ratio of not greater than six and one-half percent (6.5%),
measured for the third and fourth quarters of 2010; and (iii) under Section 4.10
of the Credit Agreement, regarding Borrower’s obligation to at all times cause
the Bank to maintain its categorization as “Well Capitalized” as defined by the
regulations of the Bank’s primary Governmental Authority.
 
N. As a result of the Disclosed Defaults and the Fifth Forbearance Additional
Anticipated Defaults (collectively, the “Fifth Forbearance Disclosed Defaults”),
Lender is entitled to exercise the default remedies set forth in the Loan
Documents. Borrower waives any notices of the Fifth Forbearance Disclosed
Defaults required under the Loan Documents.
 
O. Borrower has requested that Lender continue to forbear from exercising its
rights and remedies under the Loan Documents arising on account of the Fifth
Forbearance Disclosed Defaults. Lender agrees to forbear from exercising such
rights and remedies until the Termination Date (as defined below) on the terms
and conditions set forth herein.
 
 
AGREEMENTS
 
 
NOW, THEREFORE, in consideration of the Recitals, which are deemed a material
part  of this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed as
follows:
 
1. In consideration for the agreement of Lender to forbear from exercising
certain remedies on account of the Fifth Forbearance Disclosed Defaults until
the Termination Date (as defined below), Borrower agrees to the Recitals set
forth above and to perform the obligations set forth below.
 
2. In consideration for the agreements and representations made herein, provided
that Borrower and Pledgor fully and timely satisfy all obligations set forth in
this Agreement and the Loan Documents (as may be modified by this Agreement),
Lender agrees to forbear from exercising its rights and remedies under the Loan
Documents on account of the Fifth Forbearance Disclosed Defaults (which are not
waived but expressly preserved) from the Effective Date until the earlier of:
(i) the end of business on January 14, 2011; or (ii) the occurrence of a
default, other than the Fifth Forbearance Disclosed Defaults, under any of the
Loan Documents, this Agreement, or any other agreement required to be entered
into by this Agreement without any notice or grace period (the earlier of (i)
and (ii) being referred to as the “Termination Date” and the period of time from
the Effective Date of this Agreement to the Termination Date being referred to
as the “Fifth Forbearance Period”).
 
3. The forbearance by Lender set forth in Paragraph 2 above shall be conditioned
upon, and shall not become effective until, satisfaction of the following
conditions on or prior to October 31, 2010 (the date upon which all of the
following conditions are satisfied shall herein be referred to as the “Effective
Date” provided such Effective Date occurs on or prior to October 31, 2010):
 
 
 
4

--------------------------------------------------------------------------------

 
 
A.  
Borrower and Pledgor have duly executed and delivered this Agreement to Lender,
in form and substance acceptable to Lender in its sole discretion, and the
Agreement is executed by Lender;

 
 
B.  
Borrower shall have entered into an investment agreement with at least two
anchor investors in connection with the Borrower’s Stated Capital Raise on or
before October 31, 2010 which provides for the investment by such anchor
investors of no less than $91 million and collectively, an investment of
approximately $200 million of new money capital in the Borrower, Borrower shall
provide Lender with a copy of such agreement on or before October 31, 2010 (the
“Investment Agreement”), and Borrower shall provide Lender evidence that
Borrower’s board of directors approved the Investment Agreement and this
Agreement; and

 
 
C.  
Execution by Borrower and/or Pledgor and delivery to Lender of such other and
further documentation as Lender may reasonably deem necessary to accomplish the
terms, conditions, acknowledgments, and agreements set forth herein, which
documents shall be in form and substance reasonably acceptable to Lender in its
sole discretion.

 
 
4. As a material inducement to Lender to enter into this Agreement, Borrower and
Pledgor (as appropriate relative to their respective obligations) each
separately represent and warrant that:
 
 
A.  
This Agreement constitutes, and any of the documents required herein will
constitute, upon execution and delivery, legal, valid, and binding obligations
or agreements of the Borrower and Pledgor, enforceable in accordance with their
respective terms;

 
 
B.  
The execution, delivery, and performance of this Agreement, and any other
document required herein, is within the corporate powers of Borrower and
Pledgor, has been duly authorized by all necessary and appropriate action,
whether corporate or regulatory in nature (other than the requirement of
non-objection from the OTS with respect to the monthly interest payments set
forth in Sections 5(A) and 5(B) below and the Capital Proceeds Payment (as
defined below) set forth in Section 5(G) below), and does not and will not: (i)
require any consent or approval of the board of directors of Pledgor; (ii)
violate any provision of the articles of incorporation of Borrower or Pledgor,
their respective bylaws, any other document of corporate governance, or any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having applicability to Borrower or Pledgor; (iii)
require the consent or approval of, or registration with, any governmental body,
agency, regulator or authority (except with respect to Borrower (a) making
monthly interest payments set forth in Sections 5(A) and 5(B) below and (b) the
Capital Proceeds Payment (as defined below) set forth in Section 5(G) below,
both (a) and (b) which require the prior written non-objection of the OTS); (iv)
cause

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
any breach of, or constitute a default under, any contract, indenture or other
agreement or instrument under which Borrower or Pledgor is a party or by which
it or its properties may be bound or affected; or (v) result in the imposition
of any lien, charge or encumbrance upon any property of Borrower or Pledgor not
contemplated herein;

 
C.  
Each of the statements set forth in the Recitals are true and correct in all
respects, including, without limitation, the amount of the Liabilities of
Borrower owing to Lender, and Lender may rely on the accuracy thereof;

 
 
D.  
Borrower and Pledgor acknowledge that: (i) as a result of the Fifth Forbearance
Disclosed Defaults Lender has the right, without further notice, to enforce its
rights and remedies under the Loan Documents and applicable law and, except as
specifically set forth herein, has no obligation to forbear from enforcing such
rights and remedies; and (ii) Lender has duly performed all of its obligations
under the Loan Documents;

 
 
E.  
The Loan Documents constitute legal, valid, and binding agreements of the
Borrower and Pledgor enforceable in accordance with their respective terms;

 
 
F.  
Neither Borrower nor Pledgor has any objection, defenses, set-offs, claims,
counterclaims, or causes of action of any kind or nature whatsoever with respect
to any of the Loan Documents or Liabilities or to the validity and perfection of
Lender’s security interests in, and liens upon, its collateral property as set
forth in the Loan Documents, all of which are hereby expressly waived, released,
and relinquished, whether known or unknown;

 
 
G.  
Except for the Fifth Forbearance Disclosed Defaults, Borrower and Pledgor have
complied with all of their obligations under the Loan Documents. There is no
condition, event, act  or omission that exists which could constitute a default
or Event of Default under the Loan Documents, and no condition, event, act or
omission that has occurred and is continuing that, with the giving of notice or
the passage of time or both, would constitute a default or an Event of Default
under the Loan Documents, other than the Fifth Forbearance Disclosed Defaults;

 
 
H.  
All representations and warranties set forth in the Loan Documents are true and
correct as of the date of this Agreement, except as related to the Fifth
Forbearance Disclosed Defaults;

 
 
I.  
With respect to the outstanding shares of the Bank stock which are owned by
Borrower, all physical share certificates have been transferred, and no physical
share

 
 
 
6

--------------------------------------------------------------------------------

 
 
  
certificates have not been transferred, by Borrower to Lender pursuant to the
UWB Stock Pledge Agreement;

 
 
J.  
The security interests granted to Lender by Borrower and Pledgor, respectively,
pursuant to the applicable Loan Documents to which Borrower or Pledgor, as
applicable, is a party, constitute valid and perfected first priority security
interests in the Collateral described therein;

 
 
K.  
Borrower has engaged Goldman Sachs as its investment banker to assist Borrower
in raising capital from outside investors (“Borrower’s Stated Capital Raise”).
In the event that a transaction or series of transactions are consummated as a
result of Borrower’s Stated Capital Raise, Borrower shall cause such proceeds to
be used, first and foremost, to satisfy the Liabilities before being utilized
for any other purpose in accordance with Section 5(G) below; and

 
 
L.  
As part of the Second Credit Agreement Amendment, the consents provided by
Lender to the Request (as defined therein) did not pertain to the transactions
underlying the OTS Findings Of Fact which concern the Disputed Defaults as
defined in the Fourth Forbearance and Sixth Amendment, which transactions were
represented and warranted by Borrower to Lender to be in compliance with all
applicable Legal Requirements, including, without limitation, all applicable
regulations.

 
 
5. Borrower hereby covenants and agrees with Lender (in addition to, but not in
limitation of unless expressly noted, any terms, conditions, agreements and/or
covenants set forth in the Loan Documents), from and after the date hereof, to
the following:
 
 
A.  
Upon receipt by Borrower of the written non-objection from the OTS or in the
event such non-objection is no longer a Legal Requirement, Borrower shall pay
Lender monthly interest payments for the months of October, November and
December of 2010 and January of 2011 on the last day of each month per the terms
of the LOC Note (the “Fifth Forbearance Interest Payments”); provided however:
(i) if at any time such payment is due and the non-objection from the OTS with
respect to such payment has not been received, then such amounts shall continue
to accrue and Borrower shall pay all such accrued amounts to Lender immediately
upon receipt of such non-objection from the OTS, and (ii) if non-objection from
the OTS is not received before the time the Capital Proceeds Payment is due and
payable pursuant to the terms hereof, all such accrued but unpaid interest shall
be paid to Lender at the time of payment of, and as part of, the Capital
Proceeds Payment;

 
 
B.  
As soon as practicable after the Effective Date hereof, Borrower shall: (i)
request written non-objection from the OTS with respect to its payment to Lender
of the Fifth Forbearance Interest Payments and the Capital Proceeds Payment set
forth

 
 
 
7

--------------------------------------------------------------------------------

 
 
  
herein; and (ii) provide Lender with written confirmation of its making such
request as well as any response from the OTS pertaining to such request;

 
 
C.  
Borrower shall cause the Bank to maintain at all times a capitalization
categorization which is not below “Adequately Capitalized” as defined by the
regulations of the Bank’s primary Governmental Authority;

 
 
D.  
Within five (5) business days of the receipt thereof, Borrower shall provide to
Lender a copy of any: (i) cease and desist orders or similar regulatory orders,
injunctions, temporary restraining orders, assessments of civil monetary
penalties, articles of agreement, memorandums of understanding, capital
directives, capital restoration plans, or restrictions imposed by any
Governmental Authority on Borrower or the Bank, other than the Borrower C&D
Order, Borrower OTS Stipulation, Bank C&D Order, and the Bank OTS Stipulation
(each as defined in the Fourth Forbearance and Sixth Amendment) (“Regulatory
Orders”); and (ii) executed agreements, stipulations, memoranda, written
commitments or restrictions agreed to by Borrower or the Bank and any
Governmental Authority, or imposed or required by any Governmental Authority of
Borrower or the Bank (“Regulatory Agreements”);

 
 
E.  
Within five (5) business days after providing any of the following documents to
any Governmental Authority pursuant to either the Borrower C&D Order or the Bank
C&D Order, Borrower shall provide a copy of such documents to Lender: (i)
capital plans for both Borrower and the Bank and monthly variance reports
prepared by the Bank’s management regarding the Bank’s compliance with the
Bank’s capital plans; (ii) the Bank’s contingency plans; (iii) the Bank’s
business plans and quarterly business plan variance reports prepared by the
Bank’s management regarding compliance with the Bank’s business plan; (iv) the
Bank’s classified asset reduction plan; (v) the Bank’s concentration reduction
plan; (vi) the Bank’s liquidity contingency plan; (vii) any changes submitted to
any Governmental Authority relating to any of the aforementioned plans; (viii)
notices provided to any Governmental Authority; and (ix) requests made by
Borrower of any Governmental Authority, including, without limitation, any
requests for consent or non-objection from the OTS;

 
 
F.  
Borrower shall comply with, and shall cause the Bank to comply with, in all
material respects, and not breach or violate in any material respect, the terms
of any applicable Regulatory Orders or Regulatory Agreements, whether in effect
on or after the Effective Date, during the Forbearance Period, except with
respect to Sections 3, 33 and 35 of the Bank C&D Order and Section 12 of the
Borrower C&D Order (as it pertains to ensuring the Bank’s compliance with
Sections 3, 33 and 35 of the Bank C&D Order);

 
 
 
8

--------------------------------------------------------------------------------

 
 
G.  
Borrower shall: (i) continue to pursue Borrower’s Stated Capital Raise during
the Fifth Forbearance Period; (ii) provide Lender with a status report with
respect to Borrower’s Stated Capital Raise no later than every other Friday
during the Fifth Forbearance Period beginning as of November 5, 2010 and provide
Lender with any supporting documentation relating thereto as Lender may request
in its reasonable discretion; (iii) if the Capital Proceeds Payment (as defined
below) is not made by December 24, 2010, deliver to Lender on December 24, 2010
a letter from Goldman Sachs addressed to Lender stating that Goldman Sachs
believes, in its professional judgment, that there exists as of such date a
reasonable possibility that the Borrower will raise capital in an amount not
less than $200,000,000 on or before January 14, 2011; and (iv) cause the
proceeds of any transaction or series of transactions which are consummated as a
result of Borrower’s Stated Capital Raise to be used, first and foremost, to pay
principal and interest due under the Loan Documents and to satisfy all other
Liabilities before being utilized for any other purpose, provided, however,
that, the Liabilities (other than contingent indemnification obligations that
survive termination of the Loan Documents) under the Loan Documents shall be
deemed to be fully satisfied if: (I) Borrower pays to Lender with the proceeds
of Borrower’s Stated Capital Raise on or before January 14, 2011 (a) principal
due under the LOC Note in an amount equal to $10,562,500, (b) all accrued but
unpaid interest due under the Loan Documents and (c) all other fees, costs and
expenses due under the Loan Documents ((a), (b) and (c) collectively, the
“Capital Proceeds Payment”); and (II) no Forbearance Default occurs prior to
receipt of the Capital Proceeds Payment by Lender pursuant to this clause
(G).  For the sake of clarity, if payment of all amounts described in the
foregoing clauses (a), (b) and (c) are not made by January 14, 2011, or a
Forbearance Default occurs prior to receipt of the Capital Proceeds Payment,
Borrower shall not thereafter be able to satisfy such Liabilities under the Loan
Document by making such Capital Proceeds Payment.

 
 
H.  
Upon receipt of the Capital Proceeds Payment by Lender in accordance with
Section 5(G) above: (i) the Liabilities of the Borrower and the Pledgor under
the Loan Documents (other than contingent indemnification obligations that
survive termination of the Loan Documents) shall be deemed fully satisfied and
principal under the LOC Note in the amount of $5,687,500 shall be deemed
forgiven and (ii) Lender shall deliver to Borrower a letter stating that such
Liabilities are fully satisfied and releasing the liens of Lender in the
Collateral and promptly delivering the Bank stock to the Borrower in accordance
with the applicable law.  To the extent that all or any part of the Capital
Proceeds Payment is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by Lender or paid over to a
trustee, receiver or any other entity, whether under any bankruptcy act or
otherwise, then the Loan Documents shall continue to be effective or shall be
reinstated and the Liabilities, or any part thereof intended to be satisfied or
forgiven by the Capital Proceeds Payment, shall be revived and continue in full
force and effect as if the Capital Proceeds Payment had not been made.

 
 
I.  
Contemporaneously with the making of the Capital Proceeds Payment and upon
releasing of the Collateral and the receipt by Borrower of the Bank stock,
Borrower

 
 
 
9

--------------------------------------------------------------------------------

 
 
  
and Pledgor each agree that it shall automatically, on a separate and
independent basis, release, discharge, and agree to hold harmless Lender and its
representatives, agents, employees, attorneys, directors, officers, parents,
affiliates, assigns, insurers, subsidiaries, and their successor and assigns
(collectively, the “Lender Released Parties”) from any and all claims, defenses,
affirmative defenses, setoffs, counterclaims, actions, causes of action, suits,
controversies, agreements, provisions, liabilities and demands in law or in
equity, whether known or unknown (collectively, the “Claims”) which Borrower or
Pledgor ever had, now has, or may hereafter have against the Lender Released
Parties through the date of the Capital Proceeds Payment which relate to or
arise out of the Loan Documents or the transactions described therein, the
Liabilities, Lenders’ administration of the Loan Documents and/or its banking
relationships with Borrower and/or the Pledgor.

 
 
J.  
As soon as practicable after the Effective Date hereof, Borrower shall provide
Lender with: (i) the thrift financial report for the Bank, or replacement or
successor report if not a thrift financial report, for the third quarter period
of 2010 (such thrift financial report shall be provided in no event later than
December 20, 2010); and (ii) the unaudited balance sheets and related statements
of operations of Pledgor prepared in accordance with GAAP as of September 30,
2010, certified by the Chief Financial Officer of Pledgor as being true and
accurate to the best of its knowledge and belief and prepared in good faith;

 
 
K.  
Lender has no further obligation to make any Advances under the LOC Note and
Borrower has no right to request further Advances under the LOC Note, regardless
of whether payments have been made to reduce outstanding amounts owing under the
LOC Note; and

 
 
L.  
Upon the occurrence of the Effective Date, Borrower and Lender shall amend each
of the Borrower Securities Control Agreement and the Equi-Mor Securities Control
Agreement, and shall work cooperatively to cause First Southwest Company to
execute such amendments, to delete, among other things, the following section:

 
“(c) Income Distributions. The Pledgor shall be entitled to receive all cash
flows from the Collateral, including all interest, dividends, principal and
other income distributions (other than liquidating dividends and distributions)
from the Account in an aggregate amount not to exceed $3,000,000.00 from the
date of this Agreement through and including October 31, 2010.”
 
and the following section shall be inserted in its place:
 
“(c) Income Distributions. The Pledgor shall be entitled to receive all cash
flows from the Collateral, including all interest, dividends, principal and
other income distributions (other than liquidating dividends and distributions)
from the Account in an aggregate amount not to exceed $3,000,000.00 from the
date of this Agreement through and including January 14, 2011.”
 
 
 
10

--------------------------------------------------------------------------------

 
 
6. In the event that Borrower or Pledgor fails to satisfy any covenants,
representations, warranties, or agreements of this Agreement or any other Loan
Document (other than the violations giving rise to the Fifth Forbearance
Disclosed Defaults) such failure shall immediately and without further notice or
any grace period constitute an event of default under this Agreement
(“Forbearance Default”) and Lender shall have no further obligation to forbear
from exercising any of its rights or remedies under the Loan Documents, this
Agreement, or any agreement or document executed in connection herewith or
required herein and Borrower shall no longer have the right to satisfy the
Liabilities by paying to Lender the Capital Proceeds Payment.
 
7. Upon the occurrence of a Forbearance Default as defined in Paragraph 6
hereof, Lender may, at its own option, terminate its obligations under this
Agreement and the indebtedness due under the Loan Documents shall be immediately
due and payable, all without demand, presentment, or other notice of any kind,
all of which are hereby expressly waived, and Lender shall be entitled to
immediately exercise all rights and remedies available herein and under the Loan
Documents, the Uniform Commercial Code, and any other applicable state or
federal law. Notwithstanding the foregoing, however, the representations,
warranties, acknowledgments, covenants, and agreements made by Borrower and
Pledgor herein shall survive any election of Lender to terminate its obligations
hereunder in the event of a Forbearance Default.
 
8. Borrower and Pledgor acknowledge and agree that the Fifth Forbearance
Disclosed Defaults either have occurred and are existing under the Loan
Documents as of the Effective Date or will occur during the Forbearance Period
and further acknowledge and agree that Lender is entitled to take all actions
legally available to it under the Loan Documents or applicable law upon the
occurrence of a Forbearance Default without any further or additional notice or
grace period to Borrower or Pledgor.
 
9. Borrower and Pledgor restate, acknowledge and agree that: (i) the amounts set
forth in Recital C above are outstanding and owing; (ii) the Liabilities are
owing and not subject to any claim, offset, counterclaim, defense or affirmative
defense of any kind; (iii) the Liabilities remain the continuing and individual
obligations of Borrower, subject to the security interests granted by Borrower
and Pledgor, until all amounts due thereunder, including attorneys’ fees and
costs incurred by Lender in connection with this Agreement or enforcement of the
Loan Documents, are paid in full, subject to a reduction in principal if payment
is made pursuant to Section 5(G) above; (iv) the liens and security interests
granted to Lender by Borrower and Pledgor are and remain valid security
interests in the assets subject thereto; and (v) as of the date hereof, each of
the Borrower and Pledgor separately releases, discharges, and agrees to hold
harmless the Lender Released Parties from any and all Claims which Borrower or
Pledgor ever had, now has, or may hereafter have against or related to the
Lender Released Parties through the date of this Agreement relating to or
arising out of the Loan Documents, the transactions described therein, the
Liabilities, or the administration by Lender of the Loan Documents, provided,
however, notwithstanding the foregoing, Borrower and Pledgor are not releasing
the Lender Released Parties with respect to their obligations pertaining to the
Collateral (as defined in the following agreements) pledged to Lender pursuant
to the terms of the Borrower Securities Account Pledge Agreement and Equi-Mor
Securities Account Pledge Agreement and the Bank stock.
 
 
 
11

--------------------------------------------------------------------------------

 
 
10. Pledgor separately acknowledges and agrees to the continuing authenticity
and enforceability of the Equi-Mor Securities Account Pledge Agreement
notwithstanding the agreements set forth herein. Pledgor separately ratifies and
reaffirms the Equi-Mor Securities Account Pledge Agreement in its entirety,
confirms its continuing validity, and agrees that it shall remain in full force
and effect until the Liabilities have been paid in full to Lender and all
remaining obligations of Borrower and Pledgor to Lender under the Loan Documents
and this Agreement have been fully paid in cash and/or performed to the
satisfaction of Lender subject to a reduction in principal if payment is made
pursuant to Section 5(G) above. The Equi-Mor Securities Account Pledge Agreement
is incorporated herein by reference.
 
11. Pledgor separately agrees that, as of the date hereof, it has no claims or
defenses of any kind by way of offset or otherwise to satisfaction in full of
the obligations to Lender pursuant to the Equi-Mor Securities Account Pledge
Agreement. To the extent that any such claim or defense may presently exist or
may arise in the future, Pledgor expressly waives any and all claims or defenses
against any of the Lender Released Parties that now or hereafter exist by reason
of, among other things, and without limitation: (i) any and all amendments or
modifications of any Loan Documents or related agreement or instrument; (ii) any
and all alterations, accelerations, extensions or other changes in the time or
manner of payment or performance of the Liabilities; (iii) any and all increases
or decreases in the rate of interest or other charges; (iv) the release,
substitution or addition of any collateral or any shareholder of the
corporation; (v) any failure of Lender to give notice of default to Borrower,
Pledgor, or any shareholder; (vi) any failure of Lender to pursue Borrower,
Pledgor, or any of their property with due diligence; or (vii) any failure of
Lender to resort to the collateral or to remedies which may be available to it.
 
12. The agreements set forth herein shall not constitute a novation of any of
the Loan Documents. Except as specifically set forth in this Agreement, the Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed. To the extent that any provision of this Agreement conflicts with any
terms or conditions set forth in the Loan Documents, the provisions of this
Agreement shall supersede and control. Borrower and Pledgor shall continue to
comply with all undertakings, obligations and representations set forth in the
Loan Documents to the extent not modified in this Agreement. Except as expressly
provided herein, the execution, delivery, and performance of this Agreement and
any document required by this Agreement shall not: (i) constitute an extension,
modification, or waiver of any aspect of the Loan Documents or any right or
remedy thereunder; (ii) extend the terms of the Loan Documents or the due date
of any of the loans set forth therein; (iii) establish a course of dealing
between Lender, on the one hand, and Borrower and/or Pledgor, on the other hand,
or give rise to any obligation on the part of Lender to extend, modify or waive
any term or condition of the Loan Documents; or (iv) give rise to any defenses
or counterclaims to the right of Lender to compel payment of any loan or to
otherwise enforce its rights and remedies under the Loan Documents.
 
13. Borrower and Pledgor separately acknowledge that it: (i) has been
represented, or had the opportunity to be represented, by its own legal counsel
in connection with the Loan Documents, this Agreement, and any agreements or
documents required by this Agreement, including, without limitation, with
respect to the releases and waivers set forth herein; (ii) has exercised
independent judgment with respect to the Loan Documents, this Agreement, and any
 
 
 
12

--------------------------------------------------------------------------------

 
 
agreements or documents required by this Agreement; (iii) has not relied on
Lender or its counsel for any advice with respect to the Loan Documents, this
Agreement, or any agreements or documents required by this Agreement; and (iv)
has had a reasonable opportunity to consider whether there may be future
damages, injuries, claims, obligations, or liabilities which presently are
unknown, unforeseen or not yet in existence and consciously intends to release
them. Based upon the foregoing, no rule of contract construction or
interpretation shall be employed to construe this Agreement more strictly
against one party or the other.
 
14. This Agreement has been negotiated, executed, and delivered in the State of
Colorado and shall be deemed to have been made in the State of Colorado. The
validity of this Agreement, its construction, interpretation, and enforcement as
well as the rights of the parties hereunder (including, without limitation, with
respect to the collateral) shall be determined under, governed by, and construed
in accordance with the internal laws of the State of Colorado (without regard to
its conflict of law principles).
 
15. Each provision of this Agreement shall be severable from every other
provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
 
16. This Agreement and the other documents referred to herein contain the entire
agreement between Lender, Borrower, Pledgor, or any of them, with respect to the
subject matter hereof and supersedes all previous communications and
negotiations. For the sake of clarity, Lender has previously rejected Borrower’s
proposal for Lender to accept the collateral pledged under the Borrower
Securities Account Pledge Agreement and Equi-Mor Securities Account Pledge
Agreement in exchange for satisfaction of the Liabilities. No representation,
undertaking, promise, or condition concerning the subject matter hereof shall be
binding upon Lender unless clearly expressed in this Agreement or in the other
documents referred to herein. Any discussions and correspondence about the terms
of a possible extension, modification, and/or restructuring of any of the Loan
Documents shall be deemed to be in the nature of settlement negotiations.
Accordingly, any such discussions and correspondence will not be admissible in
any legal or administrative proceedings and shall not be actionable under any
theory of law or utilized for any purpose without the consent of all parties. No
agreement which is reached herein shall give rise to any claim or cause of
action except for breach of the express provisions of a legally binding written
agreement.
 
17. Nothing contained in this Agreement or any other document required by or
referred to herein, nor any action taken pursuant hereto or thereto, shall be
construed as: (1) permitting or obligating Lender to act as financial or
business advisor or consultant to Borrower or Pledgor; (ii) permitting or
obligating Lender to control or to conduct the operations of Borrower or
Pledgor; (iii) creating any fiduciary obligation on the part of Lender to
Borrower or Pledgor; or (iv) causing Borrower or Pledgor to be treated as an
agent of Lender.
 
18. This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement. Any of the parties hereto may
execute this Agreement by signing, whether by facsimile transmission or
otherwise, any such counterpart.
 
 
 
13

--------------------------------------------------------------------------------

 
 
19. BORROWER AND PLEDGOR HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITUATED IN DENVER, COLORADO, AND WAIVE ANY OBJECTION
BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS,
WITH REGARD TO ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS
AGREEMENT, ANY OF THE LOAN DOCUMENTS, OR ANY DOCUMENT OR AGREEMENT DELIVERED
HEREUNDER OR REQUIRED IN CONNECTION HEREWITH, OR ANY TRANSACTION ARISING FROM OR
CONNECTED TO ANY OF THE FOREGOING. BORROWER AND PLEDGOR WAIVE PERSONAL SERVICE
OF ANY AND ALL PROCESS UPON THEM, AND CONSENT TO ALL SUCH SERVICE OF PROCESS
MADE BY MAIL OR BY MESSENGER DIRECTED TO ANY OF THEM AT THE ADDRESSES SPECIFIED
IN THE LOAN DOCUMENTS. NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE
PROCESS IN ANY MANNER PERMITTED BY LAW, OR LIMIT THE RIGHT OF LENDER TO BRING
PROCEEDINGS AGAINST BORROWER, PLEDGOR, OR ANY OF THEIR PROPERTY OR ASSETS IN THE
COMPETENT COURTS OF ANY OTHER JURISDICTION OR JURISDICTIONS.
 
20. BORROWER AND PLEDGOR HEREBY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS, ANY
DOCUMENT DELIVERED HEREUNDER OR REQUIRED IN CONNECTION HEREWITH, OR ANY
TRANSACTION ARISING FROM OR CONNECTED TO ANY OF THE FOREGOING. BORROWER AND
PLEDGOR REPRESENT THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
GIVEN.
 
21. BORROWER AND PLEDGOR WAIVE ANY RIGHT ANY OF THEM MAY NOW OR HEREAFTER HAVE
TO CLAIM OR RECOVER FROM LENDER ANY CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES.
 
 
[Remainder of Page Intentionally Left Blank]
 

 
 
14

--------------------------------------------------------------------------------

 

 
22. This Agreement shall be binding upon, and shall inure solely to the benefit
of, Borrower, Pledgor, Lender and each of their respective successors, assigns
and affiliates. No other third-party, person or entity shall have any rights or
benefits under this Agreement.
 
 
23. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.
 
JPMORGAN CHASE BANK, N.A.
 
UNITED WESTERN BANCORP, INC.
           
By:      /s/ Dennis Saletta                                                  
 
By:    /s/ Michael J. McCloskey                                          
Its:     Vice President
 
Its :    Executive Vice
President                                                    
         
EQUI-MOR HOLDINGS, INC.
               
By:     /s/ Michael J.
McCloskey                                                                   
   
Its:     President                                                     




15
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 